In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The Amendment filed 7/28/2021 in response to the Office Action of 4/13/2021 is acknowledged and has been entered.  Claims 6-11 are pending.  Claims 10-11 are newly added.  Claims 6-8 are withdrawn.  Claim 9 has been amended.  Claims 9-11 are examined in view of the elected species. 
Priority
The later-filed application must be an application for a patent for an inventionwhich is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).The disclosure of the prior-filed application, EP14305364.4 must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application (s) fails to provide adequate support or 
The priority for claim 9 is now determined as the date of the prior filed foreign application, WO2015/136053, 3/12/2015, as the prior foreign application, EP14305364, is devoid of any disclosure regarding treating the subject with corticoids and/or hydroxychloroquine.  
It is noted that claim 11 is rejected under new matter as set forth below and the priority will be re-determined if applicant overcomes the new matter rejection.  
New Claim Rejections - 35 USC § 112- New Matter
Claims 9, 11 (claim 9 is included as being the base claim) are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. (claim 9 is included as being the base claim) The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
Claim 11 dependent on 9, recites the limitations for a method for diagnosing and treating lupus in a subject, comprising  [..] detecting auto-antibodies to a Three prime Histone mRNA EXonuclease 1 (THEX1) protein  wherein the THEX1 protein has an amino acid sequence that has at least 95% identity to SEQ ID NO: 1, and 114503 97US2 -3-  treating the subject with corticoids and/or hydroxychloroquine when auto-antibodies to the THEX1 protein are detected, wherein the biological sample is whole blood or serum (claim 9) wherein the subject does not have at least one of: autoantibodies to a topoisomerase (elected species) and autoantibodies to a centromere (claim 11)). However, the instant specification appears devoid of such description.  
While the specification discloses auto-antibodies to the THEX1  are present in systemic sclerosis (page 2 last paragraph) and discloses in one embodiment a ProtoArray analysis in plasma samples from 20 patients with systemic scleroderma (SSc) of which 8 patients are negative for  autoantibodies to a topoisomerase (ATA)  (elected species) and autoantibodies to a centromere (ACA) (page 18, first paragraph) there is not there is no support in the specification of any method for treatment wherein the subject does not have at least one of: autoantibodies to a topoisomerase (elected species) and autoantibodies to a centromere (claim 11).  The specification mentions treatment only in the context of active lupus wherein active lupus patients undergoing treatment with corticoids and/or hydroxychloroquine are positive or negative for anti-THEX1 antibodies (see specification page 21 lines 9-21) but is devoid of any disclosure regarding such patients not having ATA and ACA.  Further, the specification discloses the term “treatment” in only the context of obtaining a sample with known treatment (page 5 last paragraph; page 12 third paragraph).  
The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly 
This is a new matter rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a method for diagnosing and treating lupus in a subject, comprising [..] detecting auto-antibodies to a Three prime Histone mRNA EXonuclease 1 (THEX1) protein wherein the THEX1 protein has an amino acid sequence that has at least 95% identity to SEQ ID NO: 1, and 114503 97US2 -3- treating the subject with corticoids and/or hydroxychloroquine when auto-antibodies to the THEX1 protein are detected, wherein the biological sample is whole blood or serum.  The scope of the claim is vague as the claim recites treatment is merely based on the detection of auto-antibodies to THEX1 and therefore it is not clear which subjects are being treated since the specification discloses the presence of auto-antibodies to THEX1 in several diseases and healthy controls (Figure 1 b).  While the preamble recites a method for diagnosing and treating lupus, the body of the claim is missing a diagnosis and treatment step for lupus which renders the scope vague and not consistent to what is disclosed in the specification or what is known in the art as for example the specification and the prior art do not disclose treating healthy subjects in which auto-antibodies to THEX1 is detected with corticoids and/or hydroxychloroquine.  Therefore, it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 9, 11 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to a method for diagnosing and treating lupus in a subject comprising the “genus detecting auto-antibodies to Three prime Histone mRNA EXonuclease 1 (THEX1) are present in whole blood or serum from a subject wherein the THEX1 protein has an amino acid sequence that has at least 95% identity to SEQ ID NO: 1:  and 114503 97US2 -3- treating the subject with corticoids and/or hydroxychloroquine when auto-antibodies to the THEX1 protein are detected, wherein the biological sample is whole blood or serum, (claim 9) wherein the subject does not have one or both of antitopoisomerase autoantibodies (ATAs) or anticentromere autoantibodies (ACAs) (claim 11). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics when coupled with a known or disclosed structure/function correlation, methods of making the claimed product, or any combination thereof.
The genus “detection of auto-antibodies to THEXI wherein the THEX1 protein has an amino acid sequence that has at least 95% identity to SEQ ID NO: 1:  ” in a blood or serum sample for the diagnosis and treatment of lupus is broad and encompasses substantial variability.  Implicit to detection of auto-antibodies to THEXI is detection of autoantibodies in a subject’s sample wherein auto-antibodies to THEXI are capable to bind THEXI.  The specification discloses homologous is synonymous with “identity” wherein homologous amino acid sequences can share identical or similar amino acid sequences as for example conservative substitutions (bridging paragraph Azzouz et al. (PLOS,2016, pp1-16) discloses THEX1 full sequence is recognized by anti-THEX in sera from SLE and SSc, wherein an epitope on THEX1 is not found for SLE or SSc. (page 1).  Therefore, it cannot be envisioned based on the specification and the prior art, what THEX 1 sequences would possess such binding properties for the detection of anti-THEX autoantibodies in a blood or serum sample including sera from SLE and in any subjects.  It was known in the prior art that small changes in antigen structure profoundly affect antibody-antigen interactions. Harlow & Lane (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pages 23-26) discus how even small changes in antigen structure can profoundly affect the strength of an antibody-antigen interaction. See entire selection, in particular page 26, first full paragraph. In particular, the loss of a single hydrogen bond can reduce the strength of interaction by 1000-fold (ibid).  Given the unpredictability associated with making even minor changes to antigen structure while preserving function and absence of an THEX1 epitope for biding anti-THEX autoantibodies for SLE diagnosis, it is not possible to predict which, out of the enormous 95% identity to SEQ ID NO: 1:encompassed by the claims, would be capable of binding to anti-THEX in in any and all samples including plasma/sera for the diagnosis and treatment of lupus   
Note that an enabling disclosure for the preparation and use of only a few analogs of a product does not enable all possible analogs where the characteristics of the analogs are unpredictable. Amgen Inc. v. Chugai Pharmaceutical Co. Ltd. (18 USPQ 2d 1027 (CAFC 1991)). MPEP § 2163, states “[A] biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”   In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize the [he or she] invented what is claimed.”  (See Vas-Cath at page 1116).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  Note that an enabling disclosure for the preparation and use of only a few analogs of a product does not enable all possible analogs where the characteristics of the analogs are unpredictable. Amgen Inc. v. Chugai Pharmaceutical Co. Ltd. (18 USPQ 2d 1027 (CAFC 1991)).

Reponses to Applicant Arguments
Applicant arguments have been considered but not found persuasive. 
In response to applicant arguments that given the sequence of THEX 1 as shown in SEQ ID NO:1 , one of the skill would have no problem envisioning which protein sequences are included in the genus, it is noted that the specification does not set forth which amino acids are critical for function i.e.  binding the anti-THEX1 antibody and what amino acid sequence can be replaced and yet retain functional ability of detection of auto-antibodies to THEXI wherein the THEX1 protein has an amino acid sequence that has at least 95% identity to SEQ ID NO: 1: The specification at best describes plan for detection of auto-antibodies to THEXI wherein the THEX1 protein has an amino acid sequence that has at least 95% identity to SEQ ID NO: 1: but mere “wish or plan” for obtaining claimed invention is not sufficient.  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
Scope Enablement
Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for diagnosis and treatment of lupus in a subject suspected of having lupus, comprising 
(a) obtaining a biological sample from the subject wherein the biological sample is whole blood or serum.

c. comparing the  level of auto-antibodies to the THEX1 present in the subjects sample with a control, wherein the control comprises the level of auto-antibodies to the THEX1 detected in a subject selected from the group consisting of healthy and SSc,
(d) diagnosing the subject as having lupus when the  level of auto-antibodies to the THEX1 present in the subjects sample is statistically significantly higher than the control; and 
(e) treating the diagnosed subject of (c), with corticoids and/or hydroxychloroquine, (claim 9) wherein the control comprises the level of auto-antibodies to the THEX1 detected in the SSc subject that does not have at least one of: autoantibodies to a topoisomerase and autoantibodies to a centromere (claim 11) does not reasonably provide enablement for a method for diagnosis and treatment of lupus as claimed, 
in the absence of a control and wherein treatment with corticoids and/or hydroxychloroquine is given to any subject based on detecting the presence of auto-antibodies to the THEX1 protein detected in whole blood or serum, and wherein the THEX1 protein has an amino acid sequence that has at least 95% identity to SEQ ID NO: 1,
Given the breath of the claims, the unpredictability in the art and lack of guidance as described above, undue experimentation would have been required by one skill in the art to practice Applicant’s invention.  Therefore, the application is not enabled throughout the broad scope of the claims.
Enablement requires that the specification teach those skilled in the art to make and use the invention without undue experimentation.  There are many factors be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether undue experiment is necessitated.  These factors can include, but are not limited to:
(1) breadth of the claims ;(2) nature of the invention;(3) state of the prior art;
(4) relative skill of those in the art;(5) level of predictability in the art;
(6) amount of direction provided by the inventor;(7) existence of working examples; and
(8)	 quantity of experimentation needed to make or use the invention based on the content of the disclosure.In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims are broad in several respects.  First, the scope of the claims is not limited to detecting autoantibodies to (THEX1) protein consisting of SEQ ID NO: 1 but rather the THEX1 protein has an amino acid sequence that has at least 95% identity to SEQ ID NO: 1. Implicit to detection of auto-antibodies to THEXI is detection of autoantibodies in a subject’s sample wherein auto-antibodies to THEXI are capable to bind THEXI.  However, the genus “THEX 1 having 95% identity to SEQ ID NO: 1 and capable of binding autoantibodies in blood or serum from a subject for diagnosing  lupus and wherein the subject has does not have at least one of: autoantibodies to a ” is broad and encompasses substantial variability as the specification discloses homologous is synonymous with “identity” wherein homologous amino acid sequences  can share identical or similar amino acid sequences  as for example conservative substitutions (bridging paragraph pages 7-8). 
A “functional conserved region” of THEX1 was not identified or discussed by applicants.  Instead, in a non-patent reference published post filing of the instant application, Azzouz et al. (PLOS,2016, pp1-16) discloses THEX1 full sequence is recognized by anti-THEX in sera from SLE and SSc, wherein an epitope on THEX1 is not found for SLE or SSc. (page 1).  Thus, it would be inevitable for undue further experimentations to decipher such region(s) for correlating with the diagnosis disease (or homeostasis imbalance).   
Absent any disclosed correlation between all claimed THEX 1 molecules having an amino acid sequence that has at least 95% identity to SEQ ID NO: 1 and diagnosing and treating based on “detection of auto-antibodies to THEXI wherein the THEX1 protein has an amino acid sequence that has at least 95% identity to SEQ ID NO: 1: one skilled in the art would face an undue burden of experimentation in employing any and all variants for diagnosis and treatment in any subject.
More generally, one skilled in the art would recognize that in order to be employed in detection for diagnosis, a biomarker must be specific to the disease to be detected/diagnosed. See for example Mayeux et al. (“Biomarkers: Potential uses and Limitations”; NeuroRx (2004); Vol. 1, pages 182-188), which teaches that biomarkers are validated by a number of criteria, including the extent to which the biomarker Nagele et al. (WO 2011/142900A1, of record in the parent application) teach the presence of anti-THEX1 autoantibodies as diagnostic for neurodegerative disease as for example Alzheimer (page 16 last paragraph, table1).   In another example, Lambert et al (WO2014/016284) teach throughout the patent the anti-THEX1 autoantibodies are present in healthy, and associated with scleroderma and a variety of other autoimmune diseases autoimmune diseases (Fig 2).  Even the instant specification discloses the presence of auto-antibodies to THEX1 in several diseases and healthy controls (Figure 1 b). Therefore, it appears that the prior art is unpredictable with regards to diagnosing lupus based on mere detection of auto-antibodies to THEX1 in blood or serum from any subject including ATA/ACA negative subjects.  
The data presented in the specification do not reasonably support such breadth, since there is no indication that the mere the presence of auto-antibodies to THEX1 is indicative of lupus of a treatment with corticoids and/or hydroxychloroquine when auto-antibodies to the THEX1 protein are detected,   
In addition, one of ordinary skill  would not be able to predictably use the claimed invention for the contemplated method of treating in all subject  including healthy, having antibodies to the THEX1 protein detected in blood or serum without undue experimentation absent a specified control.
Thus, the mere detection of an autoantibody to THEX1 or a variant thereof i.e.  THEX 1 having 95% identity to SEQ ID NO: 1 in blood or serum obtained from any 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more. The claim(s) recite(s) an abstract idea. These judicial exceptions are not integrated into a practical application see analysis under Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1:
Specifically, the claim is directed to an abstract idea, because the “diagnosing lupus” reads on forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.  Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)).    (MPEP2106.04(a)(2).)
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. There are no subsequent steps recited that would be performed depending on the results of the assay.  While the claim recites administering corticoids and/or hydroxychloroquine to a subject when anti-THEX1 autoantibodies are detected this step is conditional and therefore yields a claim as a whole that does not amount to more than the exception itself.  This step does not integrate the judicial exceptions into a practical application.  The steps of obtaining a sample and detecting auto-antibodies to a Three prime Histone mRNA EXonuclease 1 (THEX1) protein relate to gathering data adding insignificant extra solution activity see See MPEP2106.05(g).  These steps do not integrate the judicial exceptions into a practical application.   Binding an agent/antibody to a protein results in a temporary and 
There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine.
The claimed invention covers elements or steps that are well understood, purely conventional and routinely taken by others in order to apply the natural principle.  
In particular, the step of obtaining a biological sample from a subject wherein the subject does not have one or both of antitopoisomerase autoantibodies (ATAs) or anticentromere autoantibodies (ACAs) includes for example a healthy subject that are used as controls in the field of diagnostics and biochemical assay methodologies. The step of selecting antoantibodies including autoantibodies to THEX1 is routine and Nagele et al. (WO 2011/142900A1, of record in the parent application) discloses contacting the sample with protein microarray as for example ProtoArray 5 wherein autoantigens including THEX1  are immobilized on support as for example  spotted on a slide support to determine disease specific autoantibodies (page 8 lines 20-31; page 10 lines 3-10;.  as compared to healthy controls, wherein the disease can be for example Alzheimer, thus not negative for ATA or ACA which are prevalent in SSc. Further Lambert et al (WO2014/016284) teach throughout the patent obtaining a biological sample from the subject, wherein the subject does not have one or both of antitopoisomerase autoantibodies (ATAs) or anticentromere autoantibodies (ACAs); and detecting whether auto-antibodies to Three prime Histone mRNA EXonuclease 1 (THEX1) are present in the sample (Abstract; tables 1-3, page 24).  Further , ).  It is noted THEX1 of SEQ ID NO: 1, was known in the art as evidenced by the instant specification and he prior art.  The claimed THEX1 of SEQ ID NO: 1, appears to be the same as the prior art absent a showing of unapparent differences.  In the absence of evidence to the contrary, the burden is on the Applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
In addition, more recent court opinions, explain that even accepting the fact that the step of detecting autoantibodies to a specific protein in this case THEX1, in a blood Athena Diagnostics  v Mayo Collaborative Services (Fed Cir, 2017-2508, 2/6/2019) as follows:
we cannot hold that performing standard techniques in a standard way to observe a newly discovered natural law provides an inventive concept. This is because  “[t]he  inventive  concept  necessary  at  step  two . . . cannot be furnished by the unpatentable law of nature . . . itself.” Genetic Techs. Ltd. v. Medial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016); see Mayo, 566 U.S. at 73 (considering whether the “claimed processes (apart from the natural laws themselves)” were routine and conventional). Rather, to supply an inventive concept the sequence of claimed steps must do more than adapt a conventional assay to a newly discovered natural law; it must represent an inventive application beyond the discovery of the natural law itself. Because claims 7–9 fail to recite such an application, they do not provide an inventive concept.

In addition, it is routine and conventional to administer corticoids and/or hydroxychloroquine to a subject having lupus as cited below, also as admitted by the instant specification.  The claim does not include any active steps that would constitute a practical application, i.e. steps that apply, rely on or use the judicial exception in a manner such that the claims amount to significantly more than the judicial exception itself. No action beyond “correlation step” is required; as in Mayo, there is no requirement that a doctor act on the results of the method.  Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.

Response to Applicant arguments 
Applicant arguments have been considered but not found persuasive.
It is noted that the grounds for rejection are modified due to amendments.  In response to Applicant argument that the step of “diagnosis” has been deleted, it is noted that the preamble recites diagnosing.  In response to Applicant argument that the step of treating is in response to  the judicial exception, it is noted that such step is conditional “when autoantibodies are detected” and the rejection is maintained as set forth above.  
It is suggested to amend claims to recite diagnosing and treated the diagnosed patient as claimed to overcome the 101 rejection for claim 9. Applicant arguments regarding whether the or not corticoids and/or hydroxychloroquine are well known citing example 43, are not on point as they do not address the basis of the rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mattoon et al. (US 2008/0254482, of record) in view of Mosca et al. (Clin Exp Rheumatol 2011; 29 (Suppl. 68):S126-S129, of record). .

It is noted that Three prime Histone mRNA EXonuclease 1 it is also known as 3’HEXO; Hexo, NM_153332.3 see https://www.uniprot.org/uniprot/Q8IV48.
A method of diagnosing and treating lupus in a subject, said method comprising the steps of obtaining a biological sample from the subject, 
detecting auto-antibodies to a Three prime Histone mRNA EXonuclease 1 (THEX1) protein  in the sample, wherein the THEX1 protein has an amino acid sequence that has at least 95% identity to SEQ ID NO: 1, and 114503 97US2 -3-  treating the subject with corticoids and/or hydroxychloroquine when auto-antibodies to the THEX1 protein are detected, wherein the biological sample is whole blood or serum.
Mattoon et al. teach throughout the patent and especially in Abstract, method for detecting, diagnosing and monitoring treatment of an autoimmune disease wherein the autoimmune disease is for example systemic Lupus Erythematosus (SLE) [0002] Mattoon et al. teach diagnosing SLE comprising contacting a sample with one biomarker of for example table 3 [0018] which includes Three prime Histone mRNA Mattoon et al. teach detecting the binding of one biomarker to the antibodies in the sample wherein the presence of the autoantibodies to the marker is indicative of SLE [0018], i.e.  detecting auto-antibodies to Three prime Histone mRNA EXonuclease 1 (THEX1) are present [0158]table 1, tables 3-4, tables 10-11, table 14B,  wherein the sample is negative for antitopoisomerase autoantibodies (table 14).  Mattoon et al. teach contacting the sample with THEX1 NM_153332.3  which is identical to THEX1 NM_153332.3  of the instant specification (page 9 lines 4-`5).  
While Mattoon et al. teach treating lupus with immunosuppression drugs [0008], Mattoon et al. is silent regarding explicitly disclosing corticoids.
However, corticoids use in the treatment of SLE is known since 1950’s as taught in Mosca et al. (whole publication) 
It would have been prima facie obvious, before the effective filing of the claimed invention, for one of ordinary skill in the art to have further included corticoids as taught in Mosca et al. as treatment for the SLE in the method of  Mattoon et al.  One would be motivated to do so since Mattoon et al.  teach treatment with immunosuppressive drugs and corticoids are immunosuppressive and well established for the treatment of SLE as taught in Mosca et al.
Response to Applicant arguments 
Applicant arguments have been considered but not found persuasive.
In response to Applicant Argument that Matoon teaches away from the use of the claimed marker for the diagnosis of SLE because it does not achieve maximum score in a ranking metric applied to protein array data and not listed in table 15, it is note that it is  marker for the diagnosis of SLE because it does not achieve maximum score in a ranking metric) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims merely require the detection of autoantibody to THEX1.  
Further, a prior art reference may be considered to teach away when "a person of  ordinary skill, upon reading the reference, would be discouraged from following  the path set out in the reference, or would be led in a direction divergent  from the path that was taken by the applicant."  See  In re Gurley ,  31 USPQ2d 1130, 1131 (Fed. Cir. 1994). Here in contrast to applicant’s assertions of teaching away by the prior art because use of the claimed marker for the diagnosis of SLE because it does not achieve maximum score in a ranking metric applied to protein array data, there is no discouragement to use such marker as  Mattoon et al. expressly teach diagnosing SLE comprising contacting a sample with one biomarker of for example table 3 [0018] which includes Three prime Histone mRNA EXonuclease 1 (THEX1)  wherein the sample is for example blood plasma or serum [0016])

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al (WO2014016284, of record) in view of Genth et al (Zeitschrift fur Rheumatologie,2001;Volume: 60 Issue: 6 ages: 464-8 English Abstract) 
Lambert et al teach throughout the patent and especially in Abstract a method comprising detecting auto-antibodies to a Three prime Histone mRNA EXonuclease 1 (THEX1) protein in a sample from a subject  (Fig.2) , wherein the THEX1 protein has an amino acid sequence that has at least 95% identity to SEQ ID NO: 1, specifically 100% identity (page 9)  wherein the biological sample is whole blood or serum.(page 6 lines 14-15) and wherein the subjects are ATA and Aca negative (table 23).  
Lambert et al is silent regarding treatment of the subject having auto-antibodies to THEX1 with immunosuppression drugs i.e. corticoids
Genth et al teach throughout the abstract that there is sufficient evidence for an anti-inflammatory and antiproliferative efficacy of glucocorticosteroids in subjects with 
systemic sclerosis.
It would have been prima facie obvious, before the effective filing of the claimed invention, for one of ordinary skill in the art to have further treated the subject of Lambert et al with glucocorticosteroids as taught in Genth et al because the subjects of Lambert et al having antibodies to THEX1 are diagnosed with systemic sclerosis as such drugs are conventional as taught in Genth et al.  One would be motivated to do so to alleviate the disease. 
 A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

As the methods of Lambert et al (WO2014016284) in view of Genth et al teach all claimed method steps, they also teach the intended uses. 
Conclusion
All other objections and rejections recited in the Office Action of 4/13/2021 are withdrawn in view of Applicant's amendments and/or arguments. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641